DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/08/2022 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Pham et al. (US 2004/0069895) (Pham) taken in view of evidence by SynSkin® Handling Procedures (Loctite) and further in view of Rahamat et al. (US 2018/0257790) (Rahamat).
	The examiner has provided the non-patent literature, Loctite, with the Office Action mailed 03/09/2022. The citation of prior art in the rejection refers to the provided document.
In reference to claims 1 and 9, Pham teaches an aircraft panel structure having a composite surface with lightning strike protection ([0005]) (corresponding to a composite material). The aircraft panel assembly includes a panel core, the panel core is a honeycomb core ([0011]) (corresponding to a honeycomb core).
	The panel core is covered with a plurality of layers of pre-peg materials and filler plies forming an internal layer of plies ([0011]) (corresponding to a first sin material is disposed on one surface of the honeycomb core to be bonded to the honeycomb core; a second skin material disposed on an opposite surface of the honeycomb core form the one surface to be bonded to the honeycomb core).
	Pham further teaches at least one metal foil layer positioned on the outer surface of the internal layer of plies ([0012]) (corresponding to a lightning protection disposed on an opposite surface of the second skin material from a surface of the second skin material). An inner adhesive layer is positioned between the panel core and the first layer of pre-preg material ([0011]; FIG. 2) (corresponding to the surface of the second skin material is bonded to the honeycomb core).
	The honeycomb structure further includes an outer surface skin 44 which comprises Loctite Synskin ([0013]). FIG. 2, provided below, discloses the outer surface skin 44 is disposed on an opposite surface of the metal foil layer 38 from the internal layer of plies, wherein the outer surface skin 44 extends past a tip of the core 28 and is a continuous layer (corresponding to a resin material disposed on an opposite surface of the lightning protection mesh from a second skin material side, wherein the resin material extends past a tip of an end portion of the honeycomb core, and wherein no resin material is disposed only in a neighboring portion of the resin material in a region corresponding to a region of the tip of the end portion of the honeycomb). FIG.2 further teaches the end portion of the panel core 28 is chamfered so as to be inclined toward the metal foil layer 38 attached to the pre-preg layers 30 (corresponding to the end portion of the honeycomb core is chamfered so as to be inclined toward the second skin material side). 
Pham teaches the outer surface skin 44 comprises Loctite Synskin, as evidence by Loctite Synskin comprises a thin resin layer (p. 1). Thus, it is clear the outer surface skin comprises a resin material. 
	Pham does not explicitly teach the metal foil layer is a mesh, as presently claimed.
	Rahamat teaches a metallic foil for lightning strike protection in a composite aerospace structure (Abstract). The metallic foil includes a plurality of pores of a predefined geometric shape extending through the thickness of the metallic foil and being distributed across a surface area defined by the length and the width of the metallic foil ([0009]) (corresponding to a lightning protection mesh). Rahamat further teaches the metallic foil is designed to be ultra-thin, very light weight, and have very low resistivity; as a result very low weight to conductivity ratios is achieved ([0028]). The foil is used to protect an aircraft from lightning strikes of a significant magnitude while allowing the aircraft manufacturer to produce a lighter weight and more efficient aircraft ([0028]).
In light of the motivation of Rahamat, it would have been obvious to one of ordinary skill
in the art before the effective filing date of the presently claimed invention to modify the metal
foil layer of Pham to be the metallic foil of Rahamat, in order to provide a metal foil layer that is
ultra-thin, very light weight, has very low weight to conductivity ratios and protects the aircraft

    PNG
    media_image1.png
    626
    1431
    media_image1.png
    Greyscale
panel from lightning strikes of a significant magnitude while maintaining a low weight, and thereby arriving at the presently claimed invention.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Rahamat as applied to claim 1 above, and further in view of Kohli (US 2011/0048637) and taken in view of evidence by Heatcon Composite Systems.
The examiner provided the non-patent literature document, Heatcon Composite Systems, with the Office Action mailed 03/09/2022. The citation of prior art in the rejection refers to the provided document.
As set forth in MPEP 2124, references cited to show a universal fact, including that characteristics of prior art products were known, need not be available as prior art before applicant’s filing date. In re Wilson, 311 F.2d 266, 135 USPQ 442 (CCPA 1962).
In reference to claim 2, Pham in view of Rahamat teaches the limitations of claim 1, as discussed above. Pham teaches an inner adhesive layer, such as a film adhesive BMS 5-129, is positioned between the panel core and the first layer of pre-preg material ([0011]).
In light of the disclosure of Pham, it would have been obvious to one of ordinary skill in
the art before the effective filing date of the presently claimed invention to have an inner adhesive layer of BMS 5-129 on each outer surface in contact with the first layer of pre-preg materials, in order to bond the first layer of the pre-preg material to each outer surface of the panel core (corresponding to a first film adhesive bonding the first skin material to the honeycomb core is disposed between the first skin material and the honeycomb core, a second
film adhesive bonding the second skin material to the honeycomb core is disposed between the second skin material and the honeycomb core). Given that the inner adhesive layers are BMS 5- 129, it is clear the inner adhesive layers have a weight of 0.0601b/ft as evidence by Heatcon Composite Systems p. 2 Table of Adhesive Film.
	Pham further teaches a periphery adhesive layer 48 is positioned between the metal foil layer 38 and the outer surface skin 44 ([0013]) (corresponding to a fourth film adhesive; disposed in the neighboring portion of the resin material),
	Pham in view of Rahamat does not explicitly teach the periphery adhesive layer has a lower weight basis than the inner adhesive layers, as presently claimed. 
Kohli teaches a thermosetting adhesive composition formed from an epoxy resin and is
useful for forming adhesive films that can bond composite/metal/honeycomb structures
(Abstract). The thermosetting adhesive composition has higher toughness and high temperature shear properties ([0016]). The adhesive film has a weight of from 0.02 to 0.15 ([0053]) and is 0.05 psf in example 5 ([0085)]).
In light of the motivation of Kohli, it would have been obvious to one of ordinary skill in
the art before the effective filing date of the presently claimed invention to modify the periphery adhesive layer of Pham to be the thermosetting adhesive film of Kohli, in order to provide an adhesive film having high toughness and high temperature shear properties, and thereby arriving at the presently claimed invention.
Give that the inner adhesive layers (i.e., first film and second film) are BMS 5-129, each
having a weight of 0.060 lb/ft2 and the periphery adhesive layer (i.e., fourth film) has a weight of 0.02 to 0.15 psf and more specifically 0.05 psf, it is clear the adhesive layer of the outer surface skin has a lower basis weight than the inner adhesive layers (corresponding to a fourth film adhesive having a lower basis weight than the first film adhesive and the second film adhesive).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Pham in view of Rahamat as applied to claim 1 above, and further in view of Loctite.
In reference to claim 8, Pham in view of Rahamat teaches the limitations of claim 1, as discussed above. Pham teaches an outer surface skin 44 comprises Loctite Synskin ([0013]).
Pham in view of Rahamat does not explicitly teach a film having irregularities on a surface thereof is disposed on an opposite surface of the outer surface skin from the metal foil layer, as presently claimed. 
Loctite teaches SynSkin is a lightweight film product consisting of a thin resin layer supported by a nonwoven scrim (Applying SynSkin, p. 1). Loctite further teaches it is important to remove air between the tool and the SynSkin to optimize surface appearance, a perforated interleaf (i.e., a film having irregularities on a surface thereof) is applied on the SynSkin to ensure the SynSkin is evenly debulked (Debulking SynSkin onto Tool, p. 2).
In light of the motivation of Loctite, it would have been obvious to one of ordinary skill in the art before the effective filing date of the presently claimed invention to include a perforated interleaf on the outer surface skin of Pham in view of Rahamat, in order to ensure the outer surface skin is evenly debulked.
 Response to Arguments
In response to amended claim 1, which recites composite material having a resin material “wherein no resin material is disposed only in a neighboring portion of the resin material in a region corresponding to a region of the tip of the end portion of the honeycomb core”, the previous 35 U.S.C. 103 rejection over Pham et al. (US 2004/0069895) (Pham) in view of  Rahamat et al. (US 2018/0257790) (Rahamat) and Kohli (US 2011/0048637) is withdrawn from record. However, the amendment necessitates a new set of rejections, as discussed above. 
Applicant primarily argues:
“In Pham, the periphery adhesive layer 48 is only placed on the periphery of the panel cores 28, and the periphery adhesive layer 48 is not placed on most of the portions around the panel cores 28. It is clear from Fig. 2 of Pham that there are portions, other than ‘the neighboring portion’ as in the claimed invention, where no resin material is disposed. Accordingly, Fig. 2 of Pham clearly does not meet the requirement ‘wherein no resin material is disposed only in a neighboring portion of the resin material in a region corresponding to a region of the tip of the end portion of the honeycomb core,’ as in the claimed invention.
Thus, Pham does not disclose or suggest the feature ‘wherein no resin material is disposed only in a neighboring portion of the resin material in a region corresponding to a region of the tip of the end portion of the honeycomb core,’ as in the claimed invention.”
Remarks, p. 6
The examiner respectfully traverses as follows:
	While the examiner agrees that adhesive layer 48 no longer meets the claim resin material, it is noted that adhesive layer 48 is no longer used to meet the presently claimed resin material, as discussed in the rejection set forth above. 
Rather, the outer surface skin 44 is used to meet the resin material. It is the examiner’s position, given that the outer surface skin 44 is a continuous layer that extends past a tip of an end portion of the honeycomb core, that no resin material of the outer surface skin is disposed only at a neighboring portion of the outer surface skin in a region corresponding to a region of the tip of the end portion of the honeycomb core. 
	Additionally, it is noted that “wherein no resin material is disposed only in a neighboring portion of the resin material in a region corresponding to a region of the tip of the end portion of the honeycomb core” is interpreted as the resin material is a continuous layer. In other words, none of the resin material exists only at a neighboring portion. 
Conclusion
The prior art made of record and not relied upon, namely Lambert et al. (US 2010/0276536), is considered pertinent to applicant's disclosure. However, the rejections using this reference would be cumulative to the rejections of record set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Primary Examiner, Art Unit 1784